UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6803



MANSA MURA    MASSI,   a/k/a    Wayland   Willard
Talley,

                                                Plaintiff - Appellant,

          versus


UNITED STATES MARSHAL SERVICE;        THOMAS   R.
CORCORAN; R & D PERSONNEL MCAC,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
3555-MJG)


Submitted:   August 14, 2003                 Decided:   August 21, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mansa Mura Massi, Appellant Pro Se. Thomas Michael DiBiagio, United
States Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; John Joseph Curran, Jr., Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mansa Mura Massi appeals the district court’s order denying

relief on his claims under 42 U.S.C. § 1983 (2000) and Bivens.*   We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Massi

v. United States Marshal’s Serv., No. CA-02-3555-MJG (D. Md. filed

Mar. 21, 2003; entered Mar. 23, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                2